DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump hose” and the structures of the “sprinkler system” and “the unmanned aerial vehicle”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4661045 (Winston hereinafter) in view of US 2005/0257315 (Hung hereinafter).
Regarding claim 1, Winston teaches a peristaltic pump that discloses a pump body (Figure 6) that discloses a pump housing provided with a drainage outlet for discharging liquid (Figure 6, housing 153 with drainage outlet 164).
Winston is silent with respect to a valve core member, comprising a fixing portion and a valve body portion connected with the fixing portion, the fixing portion being fixed to the pump housing, the valve body portion being elastic, and the valve body portion being changeable from a natural state to an elastic deformation state under an action of liquid in the pump housing, wherein when the valve body portion is in the natural state, the valve body portion seals the drainage outlet of the pump housing, and when the valve body portion is in the elastic deformation state, the valve body portion does not seal the drainage outlet of the pump housing.
However, Hung teaches a one way drainage vale that discloses a valve core member (Figure 1, valve 20), comprising a fixing portion (Fixing portions 21/22) and a valve body portion connected with the fixing portion (Valve body 23), the fixing portion being fixed to the pump housing (Per the combination, the body 10 would be part of the pump housing such that that 21/22 would be fixed in the pump housing), the valve body portion being elastic (¶ 18 details the valve 20 being elastic), and the valve body portion being changeable from a natural state to an elastic deformation state under an action of liquid in the pump housing (Figures 3 and 4), wherein when the valve body portion is in the natural state, the valve body portion seals the drainage outlet of the pump housing (Figure 3), and when the valve body portion is in the elastic deformation state, the valve body portion does not seal the drainage outlet of the pump housing (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage outlet of Winston with the one way valve of Hung to prevent any foreign matter or fluids from reentering the pump housing. 
Regarding claim 2, Winston’s modified teachings are described above in claim 1 where the combination of Winston and Hung further discloses that the fixing portion and the valve body portion are formed integrally (Evident from Figure 1 of Hung).
Regarding claim 3, Winston’s modified teachings are described above in claim 1 where the combination of Winston and Hung further discloses a side surface of the valve body portion facing the fixing portion is a curved surface recessed toward the fixing portion (Figures 1 and 3 of Hung).
Regarding claim 4, Winston’s modified teachings are described above in claim 1 where the combination of Winston and Hung further discloses that the fixing portion comprises a first fixing portion and a second fixing portion spaced apart from the first fixing portion (Hung Figure 1, portions 22), the pump body assembly further comprises a roller set rotatably mounted in the pump housing and a pump body hose wound around the roller set for squeezing the roller set (Rollers 161 and tubing 152 of Winston), a first fixing hole corresponding to the first fixing portion and a second fixing hole corresponding to the second fixing portion are provided on the pump housing (Hung Figure 1, holes 14 for 22 to reside in), the first fixing hole and the second fixing hole are located on both sides of the roller set (Under the broadest reasonable interpretation, the holes 14 can be on the page inward and page outward directions of Winston’s discharge outlet), the first fixing portion is fixed to the first fixing hole, and the second fixing portion is fixed to the second fixing hole (Evident from Figure 1 of Hung).
Regarding claim 5, Winston’s modified teachings are described above in claim 4 where the combination of Winston and Hung further discloses an annular wall (Hung annular wall formed by 10, particularly 15 in Figure 1) and a connecting wall connected with the annular wall (Hung’s Connecting wall 11/13/16 for holding 14 and 20), and the connecting wall is provided with the first fixing hole, the second fixing hole and the drainage outlet (Hung Figure 1).
Regarding claim 6, Winston’s modified teachings are described above in claim 5 where the combination of Winston and Hung would further disclose that the pump body assembly further comprises a sealing bulge disposed on the connecting wall (Hung 16 and 161 as seen in Figures 3 and 4 with ¶ 17 and 23), and when the valve body portion is in the natural state, the valve body portion is overlapped with the sealing bulge to seal the drainage outlet of the pump housing (Evident from Figure 3 of Hung).
Regarding claim 9, Winston teaches a peristaltic pump that discloses a pump boy assembly (Figure 6) and the valve and pump body of claim 1 can be seen above in the rejection of claim 1.  
Regarding claim 12, Winston’s modified teachings are described above in claim 2 where the combination of Winston and Hung further discloses that the fixing portion comprises a first fixing portion and a second fixing portion spaced apart from the first fixing portion (Hung Figure 1, portions 22), the pump body assembly further comprises a roller set rotatably mounted in the pump housing and a pump body hose wound around the roller set for squeezing the roller set (Rollers 161 and tubing 152 of Winston), a first fixing hole corresponding to the first fixing portion and a second fixing hole corresponding to the second fixing portion are provided on the pump housing (Hung Figure 1, holes 14 for 22 to reside in), the first fixing hole and the second fixing hole are located on both sides of the roller set (Under the broadest reasonable interpretation, the holes 14 can be on the page inward and page outward directions of Winston’s discharge outlet), the first fixing portion is fixed to the first fixing hole, and the second fixing portion is fixed to the second fixing hole (Evident from Figure 1 of Hung).
Regarding claim 13, Winston’s modified teachings are described above in claim 3 where the combination of Winston and Hung further discloses that the fixing portion comprises a first fixing portion and a second fixing portion spaced apart from the first fixing portion (Hung Figure 1, portions 22), the pump body assembly further comprises a roller set rotatably mounted in the pump housing and a pump body hose wound around the roller set for squeezing the roller set (Rollers 161 and tubing 152 of Winston), a first fixing hole corresponding to the first fixing portion and a second fixing hole corresponding to the second fixing portion are provided on the pump housing (Hung Figure 1, holes 14 for 22 to reside in), the first fixing hole and the second fixing hole are located on both sides of the roller set (Under the broadest reasonable interpretation, the holes 14 can be on the page inward and page outward directions of Winston’s discharge outlet), the first fixing portion is fixed to the first fixing hole, and the second fixing portion is fixed to the second fixing hole (Evident from Figure 1 of Hung).
Regarding claim 14, Winston’s modified teachings are described above in claim 9 where the combination of Winston and Hung further discloses that the fixing portion and the valve body portion are formed integrally (Evident from Figure 1 of Hung).
Regarding claim 15, Winston’s modified teachings are described above in claim 9 where the combination of Winston and Hung further discloses a side surface of the valve body portion facing the fixing portion is a curved surface recessed toward the fixing portion (Figures 1 and 3 of Hung).
Regarding claim 16, Winston’s modified teachings are described above in claim 9 where the combination of Winston and Hung further discloses that the fixing portion comprises a first fixing portion and a second fixing portion spaced apart from the first fixing portion (Hung Figure 1, portions 22), the pump body assembly further comprises a roller set rotatably mounted in the pump housing and a pump body hose wound around the roller set for squeezing the roller set (Rollers 161 and tubing 152 of Winston), a first fixing hole corresponding to the first fixing portion and a second fixing hole corresponding to the second fixing portion are provided on the pump housing (Hung Figure 1, holes 14 for 22 to reside in), the first fixing hole and the second fixing hole are located on both sides of the roller set (Under the broadest reasonable interpretation, the holes 14 can be on the page inward and page outward directions of Winston’s discharge outlet), the first fixing portion is fixed to the first fixing hole, and the second fixing portion is fixed to the second fixing hole (Evident from Figure 1 of Hung).
Regarding claim 17, Winston’s modified teachings are described above in claim 16 where the combination of Winston and Hung further discloses an annular wall (Hung annular wall formed by 10, particularly 15 in Figure 1) and a connecting wall connected with the annular wall (Hung’s Connecting wall 11/13/16 for holding 14 and 20), and the connecting wall is provided with the first fixing hole, the second fixing hole and the drainage outlet (Hung Figure 1).
Regarding claim 18, Winston’s modified teachings are described above in claim 17 where the combination of Winston and Hung would further disclose that the pump body assembly further comprises a sealing bulge disposed on the connecting wall (Hung 16 and 161 as seen in Figures 3 and 4 with ¶ 17 and 23), and when the valve body portion is in the natural state, the valve body portion is overlapped with the sealing bulge to seal the drainage outlet of the pump housing (Evident from Figure 3 of Hung).
Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4661045 (Winston) in view of US 2005/0257315 (Hung) and further in view of US 2005/0155304 (Den hereinafter).
Regarding claim 7, Winston’s modified teachings are described above in claim 5 but are silent with respect to a top cover, wherein the top cover is detachably connected with an outer side of the annular wall, and the top cover is provided with a communication hole for draining liquid.
However, Den teaches a drainage valve (Figures 1 and 2) that discloses a top cover, wherein the top cover is detachably connected with an outer side of the annular wall (Top cover 2 as seen in Figure 2 where it is detachable from the equivalent annular wall), and the top cover is provided with a communication hole for draining liquid (Den Figure 2 with part 2 clearly shows outlets for draining liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage outlet of Winston and Hung with the top cover of Winston to further protect the valve from external debris from damaging the valve. 
Regarding claim 19, Winston’s modified teachings are described above in claim 17 but are silent with respect to a top cover, wherein the top cover is detachably connected with an outer side of the annular wall, and the top cover is provided with a communication hole for draining liquid.
However, Den teaches a drainage valve (Figures 1 and 2) that discloses a top cover, wherein the top cover is detachably connected with an outer side of the annular wall (Top cover 2 as seen in Figure 2 where it is detachable from the equivalent annular wall), and the top cover is provided with a communication hole for draining liquid (Den Figure 2 with part 2 clearly shows outlets for draining liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage outlet of Winston and Hung with the top cover of Winston to further protect the valve from external debris from damaging the valve.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4661045 (Winston) in view of US 2005/0257315 (Hung) in view of US 2005/0155304 (Den) in view of US 2004/0265154 (McDowell hereinafter) and further in view of US 2007/0114168 (Hazlehurst hereinafter).
Regarding claim 8, Winston’s modified teachings are described above in claim 7 but are silent with respect to a base, the base being connected to a bottom of the pump housing to form a mounting cavity between the pump housing and the base, the pump body assembly further comprising a sealing member sandwiched between the base and the pump housing and configured to seal the pump housing and the base.
However, McDowell teaches a peristaltic pump (Figures 1, 6, and 7) that discloses a base (Figure 6 with base 16), the base being connected to a bottom of the pump housing to form a mounting cavity between the pump housing and the base (Equivalent pump housing 34 where the pump resides in the gap cavity formed by 34 and 16). McDowell shows that the housing 34 will be tightly connected to 16 to form a fluid tight seal per the ability to sense leaked fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump housing structure of Winston with the modular construction of McDowell to allow for the easy replacement of faulty parts. 
Winston is silent with respect to the pump body assembly further comprising a sealing member sandwiched between the base and the pump housing and configured to seal the pump housing and the base.
However, Hazlehurst teaches a pump that discloses a seal placed between the equivalent pump housing and base (Figure 2A seal 238 per ¶ 46 and 61-62). The resultant combination would place a sealing member sandwiched between the base and the pump housing and configured to seal the pump housing and the base in the combination of Winston and McDowell. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal of Hazlehurst into the pump housing of Winston/McDowell to further ensure that no fluid will leak out of the housing. 
Regarding claim 20, Winston’s modified teachings are described above in claim 19 but are silent with respect to a base, the base being connected to a bottom of the pump housing to form a mounting cavity between the pump housing and the base, the pump body assembly further comprising a sealing member sandwiched between the base and the pump housing and configured to seal the pump housing and the base.
However, McDowell teaches a peristaltic pump (Figures 1, 6, and 7) that discloses a base (Figure 6 with base 16), the base being connected to a bottom of the pump housing to form a mounting cavity between the pump housing and the base (Equivalent pump housing 34 where the pump resides in the gap cavity formed by 34 and 16). McDowell shows that the housing 34 will be tightly connected to 16 to form a fluid tight seal per the ability to sense leaked fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump housing structure of Winston with the modular construction of McDowell to allow for the easy replacement of faulty parts. 
Winston is silent with respect to the pump body assembly further comprising a sealing member sandwiched between the base and the pump housing and configured to seal the pump housing and the base.
However, Hazlehurst teaches a pump that discloses a seal placed between the equivalent pump housing and base (Figure 2A seal 238 per ¶ 46 and 61-62). The resultant combination would place a sealing member sandwiched between the base and the pump housing and configured to seal the pump housing and the base in the combination of Winston and McDowell. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal of Hazlehurst into the pump housing of Winston/McDowell to further ensure that no fluid will leak out of the housing.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205044971 (Mao hereinafter) in view of US 4661045 (Winston) and further in view of US 2005/0257315 (Hung).
Regarding claim 10, Mao teaches discloses a sprinkler system (Figure 1 with the “Embodiment 1” description on Page 2 of the translation provided).
Mao is silent with respect to the structure of claim 9.
However, Winston, per Hung, teaches a pumping system with a drainage valve (Please refer to claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of Mao’s pump with the peristaltic pump of Winston to provide the well-known and predictable result of supplying fluid from a tank to the outlet and delivered to the downstream applications. 
Regarding claim 11, Mao teaches discloses an unmanned aerial vehicle with a sprinkler system  (Figure 1 with the “Embodiment 1” description on Page 2 of the translation provided).
Mao is silent with respect to the structure of claim 10.
However, Winston, per Hung, teaches a pumping system with a drainage valve (Please refer to claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of Mao’s pump with the peristaltic pump of Winston to provide the well-known and predictable result of supplying fluid from a tank to the outlet and delivered to the downstream applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746